Citation Nr: 0908182	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-33 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver or restitution of nonservice-connected 
disability pension and special monthly compensation benefit 
payments in the amount of $4,788.00 (US dollars).  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member served on active duty from November 1950 
to July 1952.  The service member died on December [redacted], 2006.  
At the time of the service member's death , the appellant was 
the service member's wife and his custodian for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 letter decision by the 
Milwaukee Department of Veterans Affairs (VA) Pension Center.  


FINDINGS OF FACT

The appellant was not the designated payee of the benefit 
payments at issue nor is she shown to have been entitled to 
payments for the purpose of requesting entitlement to waiver 
under VA law or for restitution as a result of VA 
administrative error.


CONCLUSION OF LAW

Entitlement to waiver or restitution of nonservice-connected 
disability pension and special monthly compensation benefit 
payments in the amount of $4,788.00 (US dollars) is denied as 
a matter of law.  38 C.F.R. § 1.962 (2008); Sabonis v. Brown, 
6 Vet. App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the present case 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also, 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006).

Even though the VCAA does not apply, the Board sees that the 
RO notified the appellant of the relevant statutes and 
regulations in its July 2007 statement of the case (SOC) and 
the supplemental statement of the case issued in August 2007.  
She has provided written statements in support of her claim.  
The Board finds that she has been adequately notified of the 
relevant statutes and regulations and has been given the 
opportunity to submit any additional evidence she might have 
to support her waiver request.  Accordingly, the Board will 
address the merits of his request.

VA regulations provide that there shall be no collection of 
an overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a regional office Committee on 
Waivers and Compromises that collection would be against 
equity and good conscience.  For the purpose of this 
regulation, the term overpayment refers only to those benefit 
payments made to a designated living payee or beneficiary in 
excess of the amount due or to which such payee or 
beneficiary is entitled.  There shall be no waiver 
consideration of an indebtedness that results from the 
receipt of a benefit payment by a non-payee who has no claim 
or entitlement to such payment.  38 C.F.R. § 1.962 (2008).  

The effective date of reduction or discontinuance of an award 
of pension, compensation, or dependency and indemnity 
compensation for a payee or dependent based upon an 
administrative error shall be the date of the last payment on 
an erroneous award based solely on administrative error or 
error in judgment. 
38 C.F.R. § 3.500(b) (2008).

In this case, records show an overpayment of nonservice-
connected disability pension with special monthly 
compensation benefit payments in the amount of $4,788.00 (US 
dollars) was created based upon monthly deposits to the 
veteran's financial institution after his death.  The record 
indicates that the veteran passed away on December [redacted], 2006.  
The appellant did not notify the VA of the veteran's death 
until March 2, 2007.  This lack of notice caused the 
overpayment.  The appellant has reported, in essence, that 
VA's demand for the financial institution to return those 
payments and their demand that she repay them would cause and 
has caused an extreme financial hardship.  A claim for 
entitlement to VA death pension benefits has not been 
submitted.

The record clearly demonstrates that the appellant was not 
the designated payee of the benefit payments at issue nor is 
she shown to have been entitled to payments for the purpose 
of requesting entitlement to waiver under VA law or for 
restitution as a result of VA administrative error.  The 
appellant was the service member's widow; she was also his 
custodian in that the service member had been found to be 
incompetent for VA purposes.  As such, monies that were paid 
to the service member were addressed to the appellant as the 
service member's custodian.  Nevertheless, the appellant was 
not entitled to the payments - only the service member was 
entitled to the compensation benefits.  As such, she cannot, 
by law, obtain a waiver for overpayment.  The United States 
Court of Veterans Appeals, hereinafter the Court, has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Notwithstanding the above, the Board would suggest to the 
appellant that she request equitable relief pursuant to 38 
U.S.C.A. § 503 (West 2002).  Such a request must be made to 
the Secretary of the Department of Veterans Affairs, in 
Washington, DC.  An application for equitable relief must be 
made separately from the issue currently on appeal; a grant 
of equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs, and is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992); Harvey v. Brown, 6 Vet. App. 416 (1994); and McCay v. 
Brown, 9 Vet. App. 183 (1996).


ORDER

The appeal for entitlement to restitution of nonservice-
connected disability pension and special monthly compensation 
benefit payments in the amount of $4,788.00 (US dollars) is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


